Opinion oe the Court by
Judge Williams:
Gore having paid, as security of Morgan, the judgment debt in McFabridge’s favor and Morgan insisting that there was a large amount of usurious interest included transferred to Gore his claim therefor.
Gore sued McFatridge and without releasing Morgan and over the objections of McFatridge established his claim by Morgan’s evidence.
Although this was but an equitable assignment and perhaps the assignor could not be held responsible to the assignee on the assignment yet there is nothing to show that Gore had released Morgan from his original liability for money paid to his use on account of the suretyship, therefore, every dollar which Gore could recover of and collect from McFatridge would go to reduce Morgan’s liability to him, hence Morgan was as much interested in the recovery as if he had sued in his own name. Before Morgan can be competent he must be released from responsibility to Gore on *206the original liability for money paid to his use to McFatridge.

Hooe, for appellant.


Polk, for appellee.

For this error the judgment is reversed with directions for a new trial and further proceedings consistent herewith.